In my study of the case, I cannot reach the conclusion that the petitioner was not sufficiently advised of his rights by what was done in his behalf by the trial judge.  The court refused to accept his plea of guilty and appointed an interpreter to confer with him who advised with him. Thereafter defendant made a confession to the district attorney which amply warranted the charge of murder in the first degree.  The evidence satisfies me that he understood not only the nature of the crime he committed but the consequences of his waiver of a trial and of his pleading *Page 441 
guilty.  I am convinced that the findings of the referee which may be styled controlling are against the great weight of the evidence.
I am authorized to state that Mr. Justice BARLOW concurs in this opinion.